Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment filed 08/22/2022, the following has occurred: Claims 1, 5, 7, 9, 13, 15-17, and 20 have been amended, claims 14 and 19 have been canceled, and claims 21-22 have been added. Now, claims 1-13, 15-18, and 20-22 are pending.
The previous rejections under 35 U.S.C. 112(b) are withdrawn based on the amendments to the claims.  As set forth below, the double patenting rejections are maintained.  Although Applicant argues that these rejections are overcome by the filing of a terminal disclaimer, there is no terminal disclaimer present the current application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.d
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “diagnosis veracity score unit,” “visualization dashboard generator,” and “feedback processing system” in claims 15, 18, 20, and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 8, 10, 12-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,643,750. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations recited in claims 1-4, 8, 10, 12-20 of the instant application are also recited in claims 1-3 of the ‘750 patent, which recites additional limitations and some different arrangements of the same limitations, which do not patentably distinguish the claims.
Claims 5-7, 9, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,643,750 in view of St. Clair, US Patent Application Publication No. 2007/0055552. 
As explained above, each of the limitations recited in claims 1 and 4 of the instant application are also recited in claims 1-3 of the ‘750 patent, which recites additional limitations and some different arrangements of the same limitations, which do not patentably distinguish the claims. However, claism 1-3 of the ‘750 patent do not expressly recite the limitations of claims 5-7, 9, and 11. However, these limitations are disclosed by St. Clair as set forth in the 103 rejections below.  It would have been obvious to one of ordinary skill in the art at the time of the invention to add these limitations to the limitations of claims 1-3 of the ‘750 patent with the motivation of improving patient data integration and providing it in a useful form to those who need it.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “said type of entity which recorded the diagnosis comprises an institution, the patient, and a caregiver associated with a level of training.”  It is unclear how a single “type of entity” recording a diagnosis can include multiple entities as now recited in the claim.  For examination purposes, this limitation will be interpreted as “comprises one of an institution, the patient, and a caregiver associated with a level of training.”
Claim 7 recites “said physical location comprises a nursing home, a hospital, a laboratory, and an imaging facility.” It is unclear how a single “physical location” can include multiple locations.  For examination purposes, this limitation will be interpreted as “comprises one of a nursing home, a hospital, a laboratory, and an imaging facility.”
Claims 17 and 20 include combinations of the limitations recited in claims 5 and 7, which lack clarity for the reasons explained above.  These claims will also be interpreted as explained above for examination purposes.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-18, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites receiving a health record for a patient, wherein said health record comprises data representing the diagnosis; retrieving data representing a number of dimensions for the diagnosis, wherein each of said number of dimensions are specific to the diagnosis; retrieving data representing a weighting value for each of the dimensions, wherein each of the weighting values are specific to the diagnosis; retrieving a function for the diagnosis, wherein said functions selected from a plurality of functions, each comprises variables for each of the number of dimensions and each of the weighting values, and each specific to one of a number of diagnoses comprising the diagnosis; applying the weighting values and the number of dimensions retrieved to the function retrieved to determine a score; receiving healthcare provider input indicating the veracity of the diagnosis; and15Via EFS-WebDate of Deposit: 03/25/2020 Inventor: Ghouri, AhmedDocket No.: HUM2027-173Cadjusting the weighting values in response to the user input.
These limitations, as drafted, given the broadest reasonable interpretation, cover performance of the limitations in the mind of a user, which constitutes Mental Processes, along with mathematical calculations and relationships that constitute Mathematical Concepts but for the recitation of generic computer components.  For example, but for the recitation of “electronically,” and “a visualization dashboard at an electronic device,” the above identified steps encompass a user observing the received healthcare record, diagnosis dimensions, weighting value, and function, mentally applying the weighting values and dimensions to the function to determine a score, mentally deciding a veracity of the diagnosis, and mentally adjusting the weighting responsive to the veracity.
Claims 2-13 and 21 incorporate the abstract idea of claim 1 through dependency and further expand on the abstract idea, but for the recitation of generic computer components. For example, but for the recitation of “the feedback tool,” claim 3 further defines the feedback as true/false, which does not change the analysis set forth above.  Claims 4-12 further define the contents of the healthcare record and the number of dimensions, which does not change the analysis set forth above. Claim 13 further defines the function, which does not change the analysis set forth above. Finally, claim 21 similarly adds a new diagnosis to the patient’s health record based on exceeding a threshold, which does not change the analysis set forth above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, and insignificant, extra-solution data gathering and display activity.  For example, the claim recites several steps being performed “electronically,” and “a visualization dashboard at an electronic device” along with a “veracity feedback tool” for displaying the various data that is received, inputted, and calculated. The written description discloses that the recited computer components encompass generic components including “each health care provider unit 102 may be a personal computer, a terminal, a computer server of a health care provider, a multiple provider health care record storage system, a laptop computer, or any number of mobile devices, a pocket PC device, a smartphone (RIM Blackberry, Apple iPhone, etc.), tablet computer, a mobile phone, a mobile email device, etc. Each health care provider unit 102 may also include a typical browser software application 111, such as units 111 a, 111 b, ..., 111 n, that may be, in an exemplary web-based client/server implementation, a web browser…” (see paragraph 0015). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
As noted above, the claims also recite a “visualization dashboard at an electronic device” along with a “feedback tool.” However, these elements are merely involved in receiving inputs and displaying data.  Such activities amount to insignificant, extra-solution data gathering and display activities, which do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves. 
Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.
Claims 15-18, 20, and 22 recite similar system limitations corresponding to method claims 1-13. Therefore but for the recitation of generic computing components including “a health care provider device,” “a data store,” “a diagnosis assessment unit comprising: a diagnosis veracity score unit,” “a visualization dashboard generator,” and “a feedback processing system,” claims 15-20 recite an abstract idea for similar reasons as set forth above.
This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas, and insignificant, extra-solution data gathering and display activity. As noted above, the claims recite “a data store” form which data is retrieved along with “a health care provider device,” “a diagnosis assessment unit comprising: a diagnosis veracity score unit,” “a visualization dashboard generator,” and “a feedback processing system,” for carrying out the abstract idea and inputting and retrieving data.  The written description discloses that the recited computer components encompass generic components including “each health care provider unit 102 may be a personal computer, a terminal, a computer server of a health care provider, a multiple provider health care record storage system, a laptop computer, or any number of mobile devices, a pocket PC device, a smartphone (RIM Blackberry, Apple iPhone, etc.), tablet computer, a mobile phone, a mobile email device, etc. Each health care provider unit 102 may also include a typical browser software application 111, such as units 111 a, 111 b, ..., 111 n, that may be, in an exemplary web-based client/server implementation, a web browser…” (see paragraph 0015). As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.
Additionally, the “visualization dashboard generator,” and “feedback processing system,” are merely involved in receiving inputs and displaying data.  Such activities amount to insignificant, extra-solution data gathering and display activities, which do not integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration into a practical application, the additional elements are recited at a high level of generality, and the written description indicates that these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus these elements taken individually or together do not amount to significantly more than the abstract ideas themselves. 
Additionally, storing and retrieving data from memory is recognized as well-understood, routine, and conventional activity of a general-purpose computing device (Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)) as is displaying results of a rudimentary analysis (TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48) and receiving data over a network (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)). Merely adding well-understood, routine, and conventional activity of a general-purpose computing device to a judicial exception is insufficient to transform the claim into patent-eligibility. The claims are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 4-13, 15, 17, and 20-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over St. Clair, US Patent Application Publication No. 2007/0055552 in view of De Bruin, US Patent Application Publication No. 2011/0119212.
As per claim 1, St. Clair teaches a method for optimizing a veracity score for a diagnosis, said method comprising the steps of: electronically receiving a health record for a patient, wherein said health record comprises data representing the diagnosis (see paragraph 0094; patient records contain diagnoses); electronically retrieving data representing a number of dimensions for the diagnosis, wherein each of said number of dimensions are specific to the diagnosis (see paragraph 0095; the criteria listed are encompassed by the recited “dimensions”, the criteria are in a hierarchy “most appropriate for the possible diagnosis under evaluation”); electronically retrieving data representing a weighting value for each of the dimensions, wherein each of the weighting values are specific to the diagnosis (see paragraph 0097; each of the criteria (i.e. dimensions) are “weighted differently when evaluating possible diagnoses for different diseases” (i.e. weighting values are specific to the diagnosis)); electronically retrieving a function for the diagnosis, wherein said function is selected from a plurality of functions, each comprises variables for each of the number of dimensions and each of the weighting values, and each specific to one of a number of diagnoses comprising the diagnosis (see paragraph 0098; based on the weights and criteria (i.e. dimensions) a score is established for the diagnosis; the score (i.e. result of function) is “based on the confidence level of a definitive diagnosis” and “validating or verifying the diagnosis” and, therefore, is encompassed by a function that is selected form a plurality of functions specific to a number of diagnoses); electronically applying the weighting values and the number of dimensions retrieved to the function retrieved to determine a score (see paragraph 0098; based on the weights and criteria (i.e. dimensions) a score is established for the diagnosis).
While St. Clair teaches displaying various data including a patient clinical summary (see paragraph 0114-0115), St. Clair does not explicitly describe displaying a visualization dashboard comprising the score, the diagnosis, each of the number of dimensions, and each of the weighting values.  Since this data is determined within the system of St. Clair as set forth above, and since St. Clair teaches a display device for displaying patient data as set forth above, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the display of St. Clair to display the score, the diagnosis, each of the number of dimensions, and each of the weighting values with the motivation of better integrating the patient data and providing it in a user form to those who need it (see paragraph 0009 of St. Clair).  Furthermore, St. Clair states that it is desirable to display a level of certainty regarding conditions (see paragraph 0006).
St. Clair also does not explicitly teach displaying, at the electronic device and in association with the visualization dashboard, a veracity feedback tool; receiving healthcare provider input at the veracity feedback tool indicating the veracity of the diagnosis; and 15Via EFS-WebDate of Deposit: 03/25/2020Inventor: Ghouri, AhmedDocket No.: HUM2027-173Cautomatically adjusting the weighting coefficients in response to the user input received at the veracity feedback tool. 
De Bruin teaches displaying, at an electronic device and in association with visualization dashboard, a veracity feedback tool (see paragraphs 0092-0093; system collects feedback regarding predicted diagnosis from physician via interface); receiving healthcare provider input at the veracity feedback tool indicating the veracity of the diagnosis (see paragraphs 0092-0093; system collects feedback regarding predicted diagnosis from physician via interface); and 15Via EFS-WebDate of Deposit: 03/25/2020Inventor: Ghouri, AhmedDocket No.: HUM2027-173Cautomatically adjusting weighting in response to the user input received at the veracity feedback tool (see paragraph 0092; critical factors are updated in response to feedback; as explained at paragraph 0124, weights are updated in the process of improving diagnostic prediction).  It would have been obvious to one of ordinary skill in the art at the time of the invention to receive expert feedback regarding the validity of diagnosis as taught by De Bruin to improve the diagnostic accuracy of St. Clair with the motivation of continually improving diagnoses as new data becomes available (see paragraph 0072 of De Bruin).
As per claim 4, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises a type of entity which recorded the diagnosis; and said number of dimensions comprise the type of entity which recorded the diagnosis (see Tables 1 and 2; specialty provider that submitted the diagnosis is a type of criteria (i.e. dimension)).
As per claim 5, St. Clair and De Bruin teaches the method of claim 4 as described above. St. Clair further teaches said type of entity which recorded the diagnosis comprises one of an institution, the patient, and a caregiver associated with a level of training (see Tables 1 and 2; specialty provider that submitted the diagnosis is a type of criteria (i.e. dimension), where specialty is reflective of a level of training).
As per claim 6, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises a physical location where the diagnosis was made; and said number of dimensions comprise the physical location where the diagnosis was made (see Tables 1 and 2; criteria (i.e. dimensions) include hospital of diagnosed condition).
As per claim 7, St. Clair and De Bruin teaches the method of claim 6 as described above. St. Clair further teaches said physical location comprises one of a nursing home, a hospital, a laboratory, and an imaging facility (see Tables 1 and 2; criteria (i.e. dimensions) include hospital of diagnosed condition).
As per claim 8, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises a date the diagnosis was made; and said number of dimensions comprise the date the diagnosis was made (see paragraph 0056; diagnoses are date specific).
As per claim 9, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises other, different diagnoses for the patient; and said number of dimensions comprise one or more related diagnoses from different entities from the other, different diagnoses (see paragraph 0094; frequency of diagnosis such as multiple doctors making the same diagnosis in the record).
As per claim 10, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises one or more medications taken by the patient; and said number of dimensions comprise medications from the one or more medications that suggest the diagnosis (see Tables 1 and 2; pharmacy claim or prescription confirmation).
As per claim 11, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises one or more procedures performed on the patient; and said number of dimensions comprise procedures from the one or more procedures performed on the patient that suggest the diagnosis (see Tables 1 and 2; Radiology performed on patient is encompassed by a procedure performed on the patient).
As per claim 12, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches said health record comprises one or more lab results for the patient; and said number of dimensions comprise lab values that suggest the diagnosis from the one or more lab results (see Tables 1 and 2; Lab results confirm diagnosis).
As per claim 13, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches the functions comprise a logistic regression, a weighted function, or an exponential function (see paragraph 0097; at least includes a weighted function). Even if St. Clair does not expressly discuss the remaining functions, the manner in which these remaining functions are recited does not distinguish over the teachings of St. Clair because they are merely recited as existing without reciting executing the functions since the claims only recite the execution of a single function.  Therefore, the non-executed functions amount to no more than non-functional, descriptive material which does not differentiate the claims from the prior art.
As per claim 21, St. Clair and De Bruin teaches the method of claim 1 as described above. St. Clair further teaches determining that a new diagnosis not already in the health record for the patient has a veracity score above a predetermined threshold (see paragraph 0100; speciality provider diagnosis is compared to threshold confidence); and adding the new diagnosis to the health record for the patient (see paragraph 0101; if confidence level exceeds a predetermined threshold, the diagnosis is confirmed and flagged in their health record).
Claims 15, 17, 20, and 22 recite substantially similar system limitations to method claims 1 and 3-12 and 21 and, as such, are rejected for similar reasons as set forth above.

Claim 2-3, 16, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over St. Clair, US Patent Application Publication No. 2007/0055552 in view of De Bruin, US Patent Application Publication No. 2011/0119212 and further in view of Gotthardt, US Patent Application Publication No. 2012/0130743.
As per claim 2, St. Clair and De Bruin teaches the method of claim 1 as described above.  As stet forth above, the combination of St. Clair and De Bruin describes a visualization dashboard for displaying the dimensions, weighting values, score, and diagnosis, along with the feedback tool.  However, the combination of St. Clair and De Bruin does not explicitly describe disaplying this data in a table with the feedback tool adjacent to the score, diagnosis, and table.
Gotthardt teaches displaying dimension and weighting data in a table along with a score, diagnosis, and adjacent feedback tool (see Figure 5-3 and paragraph 0015; shows a table with potential diagnoses, criteria for the presence of diagnoses, which his described as weighted, along with a feedback tool to indicate whether a diagnosis is verified or merely suspected). It would have been obvious to one of ordinary skill in the art at the time of the invention to add this display arrangement to display the data of the combined system of St. Clair and De Bruin with the motivation of improving the quality of speed of diagnosis made by the doctor (see paragraph 0006 of Gotthardt).
As per claim 3, St. Clair and De Bruin teaches the method of claim 1 as described above.  As set forth above, the combination of St. Clair and De Bruin describes a feedback tool for providing feedback regarding the diagnosis.  However, the combination of St. Clair and De Bruin does not explicitly describe the feedback as comprising a true option and a false option.  
Gotthardt further teaches a feedback tool for a doctor to provide feedback regarding a diagnosis including a true option and a false option (see Figure 5-3 showing a feedback tool for a doctor to indicate a diagnosis is verified or merely suspected, as described at paragraph 0019, verified diagnoses may be accepted, while suspected diagnoses may be rejected). It would have been obvious to one of ordinary skill in the art at the time of the invention to add this form of feedback to the feedback provided in the combined system of St. Clair and De Bruin with the motivation of improving the quality of speed of diagnosis made by the doctor (see paragraph 0006 of Gotthardt).
Claims 16 and 18 recite substantially similar system limitations to method claims 2-3 and, as such, are rejected for similar reasons as set forth above.

Response to Arguments
In the remarks filed 08/22/2022, Applicant argues that (1) the display described in St. Clair is not capable of displaying the content of the recited visualization dashboard because St. Clair only discusses providing high-level summaries of the recited data; (2) it would not have been obvious to add the teachings of De Bruin without using improper hind sight reasoning and the diagnosis feedback provided in De Bruin is of a possible diagnosis not an actual diagnosis; (3) the dimensions, weighting values, or functions described in St. Clair are not specific to diagnoses as recited; (4) St. Clair does not recite all of the types of entities and locations recited in claims 5 and 7; (5) St. Clair does not teach using the date to calculate the veracity score as recited in claim 8; (6) St. Clair does not teach using different diagnoses for the same patient as recited in claim 9; (7) the recited limitations are not capable of practically being performed in the mind of a user because they require the processing of a large amount of data; and weighting based on feedback is machine learning which is not capable of practically being performed in the mind of a user; (8) the claimed invention integrates the abstract idea into a practical application similar to claim 1 of Example 37 of the PTO published examples.
In response to argument (1), even assuming Applicant’s argument regarding St. Clair to be correct, it is noted that the recited visualization dashboard merely displays “the score, the diagnosis, each of the number of dimensions applied to arrive at the score, and each of the weighting values applied to arrive at the score.”  In other words, the recited visualization dashboard in this recitation merely requires the display of four items: score, diagnosis, number of dimensions, and weighting values.  Therefore, this display, as recited, encompasses a high-level summary of the recited data, which does not distinguish over St. Clair.
In response to argument (2), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, both De Bruin and St. Clair derive diagnoses and De Bruin further provides a feedback tool regarding diagnoses.  As explained above, it would have been obvious to one of ordinary skill in the art at the time of the invention to look from St. Clair to De Bruin to add this tool for the diagnoses derived in St. Clair. 
In response to argument (3), the examine respectfully disagrees as set forth in the above updated explanations and citations.  As explained above, the criteria (dimensions) are in a hierarchy “most appropriate for the possible diagnosis under evaluation.” Therefore, the criteria are specific to the diagnosis.  As further explained above, each of the criteria (i.e. dimensions) are “weighted differently when evaluating possible diagnoses for different diseases” (i.e. weighting values are specific to the diagnosis). As finally explained above, based on the weights and criteria (i.e. dimensions) a score is established for the diagnosis; the score (i.e. result of function) is “based on the confidence level of a definitive diagnosis” and “validating or verifying the diagnosis” and, therefore, is encompassed by a function that is selected form a plurality of functions specific to a number of diagnoses.
In response to argument (4), as explained in the new rejections under 35 U.S.C. 112, second paragraph, claims 5 and 7 each recite a single element (said type of entity which recorded the diagnosis and said physical location) and then recites multiple entities carrying out the recited functions for the single entity.  In claim 5, the single entity recording the diagnosis is subsequently multiple entities and the single physical location is then multiple, disparate locations.  Therefore, the examiner continues to rely on St. Clair which teaches a single type of entity and physical location for recording the diagnosis in light of the claim interpretation set forth above.
In response to argument (5), claim 8 does not require the use of date information to calculate the veracity score.  Claim 8 includes a date the diagnosis was made in the health record. But there is not recitation of calculating the veracity score using this date. While claim 8 recites that the date of the diagnosis as being one of the dimensions, claim 1, which claim 8 is dependent is upon, only recites using the “number of dimensions” to with the function to determine the score, not any content of the dimensions, including the date recited in claim 8. Therefore, given how these limitations are recited in the claims, this argument is not persuasive.
In response to argument (6), with reference to paragraph 0094 of St. Clair, the paragraph makes several references to diagnoses for a patient being evaluated by multiple doctors and storing that data in the patient’s record.  Therefore, the examiner respectfully disagrees with the argument and maintains that St. Clair teaches multiple different diagnoses for the same patient.
In response to argument (7), with regard to “processing large amounts of data,” the claims themselves do not require large amounts of data. As explained above in response to argument (1), the claims encompass processing as little as three items of data (diagnosis, number of dimensions, weighting values) with a function.  For at least this reason, this argument is not persuasive.  Additionally, as noted in the above rejections, the claims recite abstract ideas but for the recitation of generic computer components.  The purpose of generic computer components is to provide more efficient processing over manual processes such as processing larger amounts of data than would be convenient to perform manually.  However, as set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, this argument is not found to be persuasive.
With regard to machine learning elements, the claims do not actually recite any such elements.  Simply providing feedback regarding data per se is not machine learning technology.  Therefore, this argument is not found to be persuasive.
In response to argument (8), the examiner respectfully maintains that the claims do not integrate the abstract idea into a practical application as explained above.  With regard to example 37, the rationale for finding the claim to integrate the abstract idea into a practical application is found in the automatic rearranging of icons on the GUI based on a user’s monitored icon usage.  In contrast the recited display element in the claims as recited is merely used to display the results of the analysis that is the abstract idea.  Simply displaying the results of analysis on a GUI is insufficient to transform an abstract idea into a practical application (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/               Primary Examiner, Art Unit 3626